                              Case 18-10334        Doc 684      Filed 08/05/19     Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                     In re:    Case No.: 18−10334 − WIL       Chapter: 11

The Condominium Association of the Lynnhill
Condominium
Debtor


                                              DEFICIENCY NOTICE
DOCUMENT:                  683 − Motion to Withdraw Unclaimed Funds from Court Registry in the amount of $3350.55
                           Filed by Dilks & Knopik, LLC. (Attachments: # 1 Affidavit # 2 Research Documents)
                           (Alexander, Lisa)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 8/19/19.

CURE:                      1. Must submit a State of Maryland Letters of Administration of a Small Estate that is an
                           original document that has the Seal of the Court.
                           2. Must submit a W−9 for Dilks & Knopik.
                           3. Must submit a non redacted drivers license identification for Brian J. Dilks.
                           4. Must submit a Certified Copy of the death certificate for Katherine Harp.
                           5. Must submit identification for the decedent Katherine Harp.
                           6. Must submit social security number for Katherine Harp
                           7. Must submit a W−9 for Betty Jean Harp.
                           8. Must explain why Joe Harp is listed on the Claim Against the United States for Amounts Due
                           in the Case of a Deceased Creditor, when that document is signed by Jonathan Harp and the
                           identification submitted to the Court is that of Jonathan Harp.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 8/5/19
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Lisa Alexander
                                                                301−344−3378
cc:    Debtor
       Attorney for Debtor − Patrick John Potter
       Dilks & Knopik, LLC.

defntc (rev. 12/12/2016)
